DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 12/23/2020 has been entered. Claims 1-7, 9-15, & 17-24 remain pending in the application. Claims 8 & 16 have been cancelled by applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10, 12, 15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - see machine translation attached) and  Nakamura et al (JP60021249A - see attached Machine Translation).
Regarding claim 1, Dirks, drawn to a method of joining (welding) at least two substrates that are thermodynamically incompatible plastics [0001], discloses a method for welding [0001; 0029] (‘joining or integrally bonding with the aid of heat and/or pressure’) a polyolefin plastic material (interpreted as second part) (‘polypropylene’ [0021]) to a first plastic material (‘polycarbonate’ [0021] – interpreted as first part in this instance), comprising: providing the polyolefin plastic material having a joining zone (i.e. a second part comprising a formed polyolefin surface defining a second joining zone); providing the second plastic material having a joining zone (i.e. a first part comprising a formed plastic surface defining a first joining zone) [0020-0021]. Dirks has already disclosed both plastics materials being different, and thus the composition of each of said plastic surfaces would also be different from each other. Dirks has further disclosed providing a primer [0020-0021] (‘adhesive welding additive’) and applying the primer to at least one surface to form a layer over the joining zone [0023]. Dirks has disclosed the primer being a maleic anhydride modified polymer [0045]. Dirks has further disclosed disposing the first joining zone into contact with the second joining zone wherein the primer is disposed between the joining zones (i.e. applying a primer to at least one of the formed surfaces in the region of a respective joining zone) ([0020-0021]; [0035-
Nakamura drawn to the art of producing a composite film, discloses a method of welding (integrally bonding thermoplastics with the aid of heat and/or pressure) two different polyolefin plastics materials using a primer (‘adhesive layer’ as referred to by Nakamura). The layer serves only as an intermediate layer and not as an adhesive, since the different plastics materials are joined or bonded with the aid of heat/and or pressure (i.e. welding), with the melting of the intermediate layer. Thus, the layer of modified polyethylene and polypropylene which serves as the ‘adhesive layer’ in Nakamura, is merely an intermediate layer between two dissimilar plastics, which facilitates bonding of the two dissimilar plastics by the intermediate layer being melted and then the two dissimilar plastics materials being bonded and laminated (i.e. welded) to each other. Thus, the intermediate layer of Nakamura serves the same function as the primer in the instant case, since the primer in the instant case also functions as a layer in between two dissimilar plastics materials, wherein melting the primer allows the dissimilar plastics materials to be welded or integrally bonded (see instant specification [0034])) (‘Detailed Description’-pg.2, lines 1-2; ‘Patent Claims’-pg.2, lines 1-4).

It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the method of welding dissimilar plastics as disclosed by Dirks, specifically the first plastic part and the primer, with the first plastics material also being a polyolefin plastics material (i.e. a first polyolefin part) (i.e. polyethylene) and the primer containing a maleic acid anhydride grafted polyolefin polymer, as disclosed by Nakamura, since as such the welding of two different polyolefin materials with a maleic acid anhydride grafted polyolefin polymer is a known prior art element, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (welding of two different polyolefin plastics with a primer containing maleic acid anhydride grafted polyolefin 
Further regarding the joining zones of the first and second plastics being solid, this is already known from Dirks, as Dirks discloses both plastics materials being solid, as Dirks has disclosed them being plastic substrates (see above), substrates would mean that the material is solid and thus the joining zones would necessarily be solid ([0018]; [0020]). Further, Dirks discloses that the joining portions are locally melted in the welding process upon application of heat, which would mean that the joining zones start out as solid and are then melted/plasticized for joining during welding [0034-0037]. Further, Dirks discloses that the primer is applied to a polypropylene plate (i.e. solid) [0059]. Thus, Dirks has disclosed the joining zones being solid. Further, Nakamura is merely used to substitute and modify the second substrate of Dirks to be a polyethylene substrate and not a polycarbonate substrate, since Nakamura discloses bonding/welding of polypropylene and polyethylene, and is not used to suggest that the joining zones can be molten or not solid.

Regarding claim 2, Nakamura has further disclosed the first polyolefin surface being polypropylene and the second polyolefin surface being polypropylene (‘Detailed Description’-pg.2, lines 1-2 & pg.3 lines 23-35; ‘Detailed Description’ –pg.3, lines 5-8). 

Regarding claim 3, Nakamura has further disclosed the polyethylene plastics material (i.e. first plastic part) being a polyethylene and the second polyolefin plastic material being a polypropylene material (as has also been disclosed by Dirks – see claim 1 rejection above) (‘Detailed Description’-pg.2, lines 1-2 & pg.3 lines 23-35; ‘Detailed Description’-pg.3, lines 5-8).

Regarding claim 4, Nakamura has further disclosed the at least one maleic acid anhydride grafted polyolefin polymer being a maleic acid anhydride grafted polyethylene or polypropylene (‘Detailed Description’ pg.2, lines 5-16).

Regarding claim 5, Nakamura has further disclosed the primer being a mixture of maleic acid anhydride grafted polyethylene and polypropylene (‘Detailed Description’ pg.3, lines 5-16).

Regarding claim 6, Nakamura has further disclosed the ratio of the mixture of maleic anhydride grafted polyethylene and maleic anhydride grafted polypropylene to be between 20% to 80% by weight of maleic anhydride grafted polyethylene and 20% to 80% by weight of maleic anhydride grafted polypropylene, which falls within the range of the ratio being 0.2:1 to 20:1, as in the instant claim (‘Detailed Description’ –pg.3, lines 5-16). 

Regarding claim 7, Nakamura has further disclosed the maleic acid anhydride content being 0.15 parts of maleic acid anhydride being to 100 parts of polyethylene or 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have arrived at the claimed range of 0.01-15 wt.% of maleic acid anhydride content, as such is merely a result effective variable. The result being the amount of maleic acid anhydride grafting of the polyolefin polymer, and the courts have held that optimizing a result effective variable is within the purview of an ordinarily skilled artisan and not patentably distinguishable (MPEP 2144).

Regarding claim 10, Dirks and Nakamura have disclosed an item in accordance with the welding method of claim 1 (see claim 1 rejection above).

Regarding claim 12, Dirks (see claim 1 & 2 rejection above) and Nakamura have further disclosed the polyolefin plastics materials being polyethylene and polypropylene (‘Detailed Description’-pg.2, lines 1-2 & pg.3 lines 23-35; ‘Detailed Description’ –pg.3, lines 5-8).

Regarding claim 15, Nakamura has further disclosed the ratio of the mixture of maleic anhydride grafted polyethylene and maleic anhydride grafted polypropylene to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 

Regarding claim 17, Nakamura has further disclosed the ratio of the mixture of maleic anhydride grafted polyethylene and maleic anhydride grafted polypropylene to be between 20% to 80% by weight of maleic anhydride grafted polyethylene and 20% to 80% by weight of maleic anhydride grafted polypropylene, which overlaps and encompasses the range of the ratio being 1.5:1 to 3:1 w/w, as in the instant claim (‘Detailed Description’ –pg.3, lines 5-16). The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - see machine translation attached) and Nakamura et al (JP60021249A - see attached Machine Translation) in view of Knutson et al (U.S PG Pub no. 20150080511A1).
Regarding claim 9, Nakamura has failed to explicitly disclose the primer containing in addition to the maleic acid anhydride-grafted polyolefin polymer, at least one further polymer that is compatible with at least one of the two plastics materials to be welded.
Knutson, drawn also to the art of hot melt polyolefin based adhesive compositions [0001] for use in a wide range of industrial applications [0010] including in bonding a first and second substrate wherein both or one of the substrates can be polypropylene [0053], discloses a hot melt adhesive composition (primer in this instance) containing a propylene copolymer [0023-0025], a maleic acid anhydride grafted polyethylene or polypropylene [0031] and a further additional polymer which is compatible with polypropylene (i.e. plastics material to be welded in instant claim) [0037].
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the method of integrally bonding two different polyolefin plastics materials using a primer as taught by Nakamura (see above) with the hotmelt adhesive (i.e. primer) composition of Knutson, to have arrived at instant invention, in order to increase cohesive strength of the hot melt adhesive composition (i.e. primer) [0037].

Claims 11, 13-14, 18-20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - see machine translation attached) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - see NPL attached) and Nakamura et al (JP60021249A - see attached Machine Translation). 
Regarding claim 11, Dirks, drawn to a method of joining (welding) at least two substrates that are thermodynamically incompatible plastics [0001], discloses a method for welding [0001; 0029] (‘joining or integrally bonding with the aid of heat and/or pressure’) a polyolefin plastic material (interpreted as second polyolefin plastic material of instant application) (‘polypropylene’ [0021]) to a second plastic material (‘polycarbonate’ [0021]), comprising: providing the polyolefin plastic material having a joining zone; providing the second plastic material having a joining zone [0020-0021]; providing a primer [0020-0021] (‘adhesive welding additive’) and applying the primer to at least one surface to form a layer over the joining zone [0023]; disposing the first joining zone into contact with the second joining zone wherein the primer is disposed between the joining zones ([0020-0021]; [0035-0037]); and welding the polyolefin material to the second plastic material at the joining zones ([0029]- Dirks discloses a laser welding process; [0035-0037]). Further, Dirks’s disclosure of welding (i.e. laser welding) at the respective joining zones would necessarily mean the application of energy at the first or second joining zone to weld the two plastic materials together, as in a laser welding process, laser energy would be applied at the joining zone in order to weld. Dirks has further disclosed that the primer comprises a polymer that contains maleic acid anhydride [0045]. Further, with regards to a first and second joining zone, the polypropylene material as disclosed by Dirks is interpreted as second polyolefin material, however any of the two plastics materials can meet the limitation of a first and 
Volkov, drawn also to the art of methods of welding dissimilar plastics (Title), discloses a step of preheating the welded surface to increase welding efficiency (pg.195, Column 2, lines 1-8) and has further taught the use of an intermediate layer (‘primer’ in this instance) between the two dissimilar plastics to be welded (pg.194, Column 2, lines 32-34). Thus Volkov makes it clear that preheating a joining zone is essential to increase welding efficiency. Dirks and Volkov in combination, therefore, disclose or make highly obvious and implicit, a step of preheating a joining zone and applying a primer to the preheated joining zone.
Further it would have been obvious to an ordinarily skilled artisan to have modified the method of Dirks, with the step of preheating the joining zone, as disclosed by Volkov, to arrive at the instant invention, in order to increase welding efficiency of the surfaces to be welded (pg.195, Column 2, lines 1-8). 
Further, with regards to welding two different polyolefin plastics, Dirks has not explicitly disclosed welding two different polyolefin plastics, and has further not disclosed the primer being a maleic acid anhydride grafted polyolefin polymer. However, it is well known in the art to weld two different polyolefin plastics with a maleic acid anhydride grafted polyolefin polymer being contained in a primer, as disclosed by Nakamura.
Nakamura, drawn also to the art of producing a composite film, discloses a method of welding (integrally bonding thermoplastics with the aid of heat and/or pressure) two different polyolefin plastics materials using a primer (‘adhesive layer’ as 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the method of welding dissimilar plastics as disclosed by Dirks, specifically the first plastics material and the primer, with the first plastics material also being a polyolefin plastics material (i.e. polyethylene) and the primer containing a maleic acid anhydride grafted polyolefin polymer, as disclosed by Nakamura, since as such the welding of two different polyolefin materials with a maleic acid anhydride grafted polyolefin polymer is a known prior art element, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (welding of two different polyolefin plastics with a primer containing maleic acid anhydride grafted polyolefin polymer) (MPEP 2143 I(A)). Further, it would be obvious to an ordinarily skilled artisan to have substituted the first plastic material of Dirks (i.e. polycarbonate) with the first plastic material being polyethylene, as disclosed by Nakamura, since as such this would involve merely a simple substitution of known elements to obtain predictable results (i.e. welding of dissimilar plastics) (MPEP 2143 I(B)).

Regarding claim 13, Nakamura has further disclosed the first polyolefin plastic material being a polyethylene plastics material, and the second plastics material being a polypropylene ( as has also been disclosed by Dirks (see claim 11 rejection) (‘Detailed Description’-pg.2, lines 1-2 & pg.3 lines 23-35; ‘Detailed Description’-pg.3, lines 5-8).

Regarding claim 14, Nakamura has further disclosed the primer being a mixture of maleic acid anhydride grafted polyethylene and polypropylene (‘Detailed Description’ pg.3, lines 5-16).

Regarding claim 18, Nakamura has further disclosed the maleic acid anhydride content being 0.15 parts of maleic acid anhydride being to 100 parts of polyethylene or polypropylene, which would mean that the content of maleic acid anhydride is 0.0015 wt.% (‘Detailed Description’ pg.5, lines 2-3 & 26-39). Thus, while Nakamura has not disclosed the specified 0.02-10 wt.% of maleic acid anhydride content, it does not take away from the obvious nature, since the maleic acid anhydride content is merely a result effective variable, with the result being the amount of maleic acid anhydride grafting of the polyolefin polymer. 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have arrived at the claimed range of 0.02-10 wt.% of maleic acid anhydride content, as such is merely a result effective variable. The result being the amount of maleic acid anhydride grafting of the polyolefin polymer, and the 

Regarding claim 19, Nakamura has further disclosed the maleic acid anhydride content being 0.15 parts of maleic acid anhydride being to 100 parts of polyethylene or polypropylene, which would mean that the content of maleic acid anhydride is 0.0015 wt.% (‘Detailed Description’ pg.5, lines 2-3 & 26-39). Thus, while Nakamura has not disclosed the specified 0.05-8 wt.% of maleic acid anhydride content, it does not take away from the obvious nature, since the maleic acid anhydride content is merely a result effective variable, with the result being the amount of maleic acid anhydride grafting of the polyolefin polymer. 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have arrived at the claimed range of 0.05-8 wt.% of maleic acid anhydride content, as such is merely a result effective variable. The result being the amount of maleic acid anhydride grafting of the polyolefin polymer, and the courts have held that optimizing a result effective variable is within the purview of an ordinarily skilled artisan and not patentably distinguishable (MPEP 2144).

Regarding claim 20, Nakamura has further disclosed the maleic acid anhydride content being 0.15 parts of maleic acid anhydride being to 100 parts of polyethylene or polypropylene, which would mean that the content of maleic acid anhydride is 0.0015 wt.% (‘Detailed Description’ pg.5, lines 2-3 & 26-39). Thus, while Nakamura has not disclosed the specified 0.5-5 wt.% of maleic acid anhydride content, it does not take 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application to have arrived at the claimed range of 0.5-5 wt.% of maleic acid anhydride content, as such is merely a result effective variable. The result being the amount of maleic acid anhydride grafting of the polyolefin polymer, and the courts have held that optimizing a result effective variable is within the purview of an ordinarily skilled artisan and not patentably distinguishable (MPEP 2144).

Regarding claim 22, Dirks has further disclosed applying the primer only to the joining zone (i.e. only adjacent to the joining zone) (see claim 11 rejection above). Dirks has disclosed applying the primer to at least one surface to form a layer over the joining zone [0023], which would necessarily mean that the primer is applied only adjacent the joining zone (i.e. to form a layer over/adjacent to joining zone).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - see machine translation attached) and Volkov S.S ("Main methods and technological features of welding dissimilar plastics", Welding International, Vol. 22, No. 3, pages 193-197. - see NPL attached) and Nakamura et al (JP60021249A - see attached Machine Translation) and further in view of Isobe (WO2013176295A1- corresponding U.S PG Pub no. 20150073093A1 is used below for citations).
Regarding claim 21, Dirks, Volkov and Nakamura have failed to explicitly disclose at least some of the maleic acid anhydride groups of the polyolefin polymer being reacted with aliphatic amines.
Isobe, also drawn to the art of an olefin based polymer composition, with improved and enhanced adhesion to a polyolefin (i.e. polypropylene/polyethylene) [0001-0003], discloses a polymer composition of polypropylene or polyethylene [0052] grafted [0057] with maleic acid anhydride [0057-0059], which is reacted with an amine terminal group to obtain a polyamide graft group grafted on a polyolefin [0059]. Isobe further has disclosed an exemplary amine being ethylenediamene (which is an aliphatic amine) [0037] which forms the amine terminal group of the polyamide polymer, which then reacts with the maleic acid anhydride groups, as disclosed in [0059]  This meets the limitation of the maleic acid anhydride group of the polyolefin polymer reacting with aliphatic amines. 
It would have been obvious before the effective filing date of the instant application to have modified the method of integrally bonding different polyolefin plastics materials using a primer as taught by Nakamura (see above) with the reaction of maleic acid anhydride groups with amines as taught by Isobe, to have arrived at the instant invention, in order to obtain a polymer composition with reduced water absorption and good adhesion to polyolefin having low polarity (i.e. polyethylene/polypropylene) [0025].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - see machine translation attached) and Nakamura et al (JP60021249A - see attached Machine Translation) and Ryan et al (U.S Patent 6600142 B2).
Regarding claim 23, Dirks has already disclosed the primer or adhesive weld additive to be in the form of a dispersion [0021]. A dispersion would naturally be an aqueous dispersion. Further, it is also known to apply a primer which comprises 50 to 90wt.% of organic solvent as disclosed by Ryan.
Ryan, drawn also to the art of joining/bonding two or more layers or substrates using a susceptor composition (i.e. primer composition) (Column 3, lines 44-50), in a welding process (Column 10, lines 51-62), discloses a susceptor composition containing adhesive compounds (thermoplastic polymers) and a polar carrier, with the carrier being a solvent (Colum 10, lines 32-39). Ryan further discloses the solvents to be tetrahydrofuran and cyclohexanone and mixture thereof (Column 17, lines 59-63; Column 18, lines 56-57), and further discloses that the solvent is a in a range of 10% to 90 wt.% of the total composition, and further discloses the polymers of the primer to be maleic anhydride polymers (Column 15, lines 46-54; Columns 15-16, lines 25-67 & 1-3). Thus, Ryan discloses an overlapping range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Dirks, and Nakamura, with the primer comprising an organic solvent in the instantly claimed range, as disclosed by Ryan, to arrive at the instant invention, in order to have compositions that heat more rapidly (Column 17, lines 51-52) and enable short .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al (DE102006054936 A1 - see machine translation attached) and Nakamura et al (JP60021249A - see attached Machine Translation) and Yamada (JP2011240496A - see machine translation attached).
Regarding claim 24, neither Dirks nor Nakamura have explicitly disclosed the primer being applied as a solid film. This is known from Yamada.
Yamada, drawn also to the art of joining members made of materials that are difficult to weld to each other (‘Description’ section, lines 1, prior to [0001]), discloses welding a first member (2) and a second member (3) [0023-0024] with a primer layer (4) in between the two members [0027]. Yamada further discloses that the primer can contain maleic acid modified olefin resin (maleic anhydride modified polymer) [0030]. Further, Yamada discloses that the two dissimilar plastic are polypropylene and ABS [0023-0024]. Further, Yamada discloses that the primer allows to firmly join the first and second members [0011] and allows a strong bonding force between the members and primer [0010]. Yamada has also disclosed that the primer can be applied as a film [0051]. Thus, it is known in the art of joining two dissimilar plastics to apply a primer in the form of a film, as disclosed by Yamada.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Dirks and Nakamura, with the primer being applied in the form of a film, as disclosed by Yamada, to arrive at the instant invention, since as such application of a .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Regarding applicant’s arguments on pages 9-16, as pertaining to Dirks, while Dirks does indeed say that the welding compatibility can be determined by appropriate welding or mixing experiments [007], this does not mean the Dirks says or shows that welding of plastics that are similar is unpredictable. Polypropylene (PP) and polyethylene (PE) are similar, both are polyolefins and have similar solubility parameters, thus indeed being more compatible than polypropylene and polycarbonate. Dirks discloses that the solubility parameter is a thermodynamically established criterion for compatibility and that the closer the solubility parameters of two polymers, the more compatible they are [0006]. The solubility parameter of PE is 17.6 (‘Hansen Solubility Sphere’ – Polymer Properties Database – see OA appendix attached). The solubility parameter of PP is 17.2 and that of polycarbonate is 21 [0007 of Dirks]. Thus, as can be seen, PE and PP are in fact a lot more compatible than PP and PC, and the welding of PP and PE, given their close values of solubility parameters and the fact that both are 
Further, Dirks is drawn explicitly to welding a polyolefin with another thermoplastic plastic, thus substituting the other plastic to be another polyolefin would not lead to unpredictability in welding, because as noted above, the two polyolefins are more compatible (specifically PP and PE as compared to PP and PC), and thus the welding of both is not unpredictable. 
Further, while Dirks does disclose the primer requires phase segregated block copolymer, this primer is used to join PP and polycarbonate and not PP and PE, and so while such a primer may indeed be required for the joining of PP and polycarbonate, such a polymer is not required for the joining of PP and PE. Dirks as modified by Nakamura teaches a welding process for joining PP and PE, and accordingly, the primer/adhesive of Nakamura has precisely the function of joining PP and PE, and thus modifying the primer of Dirks with the primer of Nakamura would lead to a reasonable expectation of success, and would be obvious, given that Dirks as modified by Nakamura is drawn to a welding process for PP and PE. Using the primer of Nakamura, and replacing the primer of Dirks, would be obvious, since it is no longer that PP and polycarbonate are being joined, but instead PP and PE are being joined.
Regarding applicant’s arguments on pages 10-16, as pertaining to Nakamura in particular, it is noted that Nakamura, while disclosing molten bonding, wherein the primer is applied in a molten state to a molten joining zone, is merely used to show that the joining of two different polyolefins with a maleic anhydride modified polyolefin as 
Nakamura is used only to substitute the specific materials being used, and more specifically the second plastic substrate being PE and the primer being a maleic anhydride modified polyolefin. The process parameters of Dirks are not being modified by Nakamura. Thus, Dirks as modified by Nakamura, discloses a welding process wherein the joining zones of the two different polyolefins (PP and PE) are solid and the primer used is a maleic anhydride modified polyolefin. Further, as noted above, PP and PE are indeed very close in compatibility (further both are polyolefins) and with Dirks being drawn specifically to welding a polyolefin, and Nakamura disclosing that is known to bond/join PP and PE, it would be obvious to an ordinary skilled artisan to do so, with a reasonable expectation of success.
Regarding applicant’s argument on page 11, that the references do not teach all the features of amended claim 1 (see claim 1 rejection above). As noted above, Dirks teaches welding of two solid substrates, with a primer applied to a joining zone. Nakamura, regardless of the process specificities (i.e. whether or not it is molten bonding/lamination as argued by applicant), discloses joining of PP and PE with the primer as claimed. As further noted above, Nakamura is used to modify the specific 
Regarding applicants argument’s on pages 11-13, that the rejections lacks the predictability and reasonable expectation of success, please see response to arguments above. Polypropylene (PP) and polyethylene (PE) are similar, both are polyolefins and have similar solubility parameters, thus indeed being more compatible than polypropylene and polycarbonate. Dirks discloses that the solubility parameter is a thermodynamically established criterion for compatibility and that the closer the solubility parameters of two polymers, the more compatible they are [0006]. The solubility parameter of PE is 17.6 (‘Hansen Solubility Sphere’ – Polymer Properties Database – see OA appendix attached). The solubility parameter of PP is 17.2 and that of polycarbonate is 21 [0007 of Dirks]. Thus, as can be seen, PE and PP are in fact a lot more compatible than PP and PC, and the welding of PP and PE, given their close values of solubility parameters and the fact that both are polyolefins, is then not at all unpredictable. Further, Dirks is drawn specifically to welding polyolefin, and the process of joining two different polyolefins, that are in fact more compatible than joining PP and polycarbonate, is not unpredictable and does not lack predictability and reasonable expectation of success. The joining of PP and PE is a known process as disclosed by Nakamura, and thus the welding process of Dirks as modified by Nakamura does not 
Further welding process of Dirks leads to plasticizing or melting of the joining zones with the primer in between, and thus in essence is similar to laminating molten layers, as in Nakamura. Given this, the use of the primer/adhesive of Nakamura, which shows success in joining PE and PP would be expected to be reasonably successful in welding PP and PE, and is acceptable as a weld additive for solid polyolefin substrates. 
Regarding applicant’s arguments on pages 14-16, that there is no proper reasoning to support the rejection, these arguments have already been addressed above.
Dirks teaches a polymer welding process, Nakamura is not used to teach a polymer welding process. Further, while Nakamura may teach the joining or bonding being performed wherein the two substrates and the primer are molten when bonding/joining, this is in essence similar the welding process of Dirks, since Dirks teaches that the joining zones with the primer are melted/plasticized when welding is performed, and so essentially the welding process of Dirks joins or bonds in a molten state, similar to Nakamura, regardless of whether primer is applied a solid joining zone. Regardless, as has already been noted above, Nakamura is used to teach only the specific materials, i.e. the second substrate being a PE and the primer being as instantly claimed, and that it is known to join/bond/weld PE and PP with a primer as claimed. Dirks as modified by Nakamura teaches the welding process as instantly claimed. The process parameters or the state of substrates (being solid) is not modified by Nakamura, Nakamura is used to only specifically modify the specific materials.
Arguments as pertaining to the primer of Dirks being a required primer are already addressed above. An ordinarily skilled artisan would look to the fact that Nakamura teaches a joining/bonding process between PE and PP with the primer as claimed, and will know that the primer of Nakamura has strong expectations of success in joining PE and PP. Dirks as modified by Nakamura is drawn to joining/welding PE and PP, and not to welding PP and polycarbonate, and then as such, it would be obvious to an ordinarily skilled artisan to modify the primer of Dirks with the primer of Nakamura. The primer of Dirks is required specifically to weld PP and polycarbonate and not PP and PE.
Dirks as modified by Nakamura discloses a polymer welding process, wherein the joining zones of the two polymers are solid (as taught by Dirks) and wherein the polymer substrates are two different polyolefins (as taught by Dirks + Nakamura). As noted above, Nakamura is used only to teach the specific materials and not any process parameters. Thus, Dirks as modified by Nakamura, teaches a welding process for welding two solid polyolefin substrates with a maleic anhydride modified polyolefin primer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712